United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-40323
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSE LUIS RODRIGUEZ,

                                       Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-02-CR-233-3
                          - - - - - - - - - -

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The lawyer appointed to represent Jose Luis Rodriguez on

appeal has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, Rodriguez’s response, and

the record discloses no nonfrivolous issue for appeal.         Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities in this case, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.